DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
On Line 5, the Examiner assumes that “wherein the light source located at the same level as or below the platform designed” should actually be --wherein the light source is located at the same level as or below the platform and is designed--.
On Line 11, the Examiner assumes that “a camera wherein camera configured” should actually be --a camera, wherein the camera is configured--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4, 7-12, and 14-16 of U.S. Patent No. 9,678,018 (Takahashi). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are slightly narrower in scope than the instant claims.
US app. 16/697,164
US Pat. 9,678,018
1
1
2
7
3
2
4
3

7
6
9.10
7
14
8
15
9
16
10
12
11
8
12
9
13
10
14
11

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
 	Claim 10 contains the trademark/trade name Spectralon. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade the platform which supports the gemstone and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 6,473,164, as disclosed in IDS 12/30/2020), hereinafter De Jong, in view of Kerner et al. (US 2007/0285650, as disclosed in IDS 12/30/2020), hereinafter Kerner.

Claim 1: De Jong discloses an apparatus (Figs. 1-2) for assessing a color characteristic of a gemstone (40) (Abstract), comprising:
an optically reflective platform (50), wherein the platform (50) has a surface configured for supporting a gemstone (40) to be assessed (Col. 7, Lines 57-66);
a daylight-approximating light source (10) shaped to at least partially enclose the platform (50) (evident since the light illuminates the light box (20), in which the gemstone (40) is placed) (Col. 6, Lines 51-57), wherein the light source (10) is located at the same level at the same level as or below the 50) (below platform, as seen from Fig. 2, orientation dependent) and is designed to provide uniform diffused illumination to the gemstone (40) on the platform (50) (Col. 7, Lines 21-24);
a diffuser (90) having an inner surface that is at least partially spherical (evident from Fig. 2) and comprises a transmissive (Col. 7, Lines 21-24) material, wherein the diffuser (90) at least partially covers the light source (10) (from below) and platform surface (50) (from above), and transmits illumination from the light source (10) towards the gemstone (40) positioned on the platform surface (50) (Col. 7, Lines 21-24),
a camera (light detector), wherein the camera is configured to rotate around the platform (50) (evident from Fig. 2, since the camera is fixed, while the platform (50) is a rotor) (Col. 7, Lines 15-21).
De Jong discloses that the platform (50) supporting the gemstone (40) is reflective, but does not explicitly disclose that it is optically opaque.
However, any light that would be incident on the stabilizer column (60) or the other rotor (70) would not be detected.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with an optically opaque platform for the purpose of maximizing the amount of light from the light source that is used to inspect the gemstone, thus optimizing system efficiency.
De Jong discloses a diffuser that transmits light from the light source towards the gemstone (Col. 7, Lines 21-24), but is silent with respect to a reflector that reflects illumination light from the light source towards the gemstone. 
However, the Examiner takes Official notice that a diffuser that transmits illumination light from a light source to a gemstone located on the other side is functionally equivalent to a reflector that reflects illumination light to a gemstone located on the same side.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by replacing the diffuser with a 
De Jong discloses that the light detector comprises a spectrophotometer (600) with a collimator (100) and fiber optic cable (30) (Fig. 10, Col. 4, Lines 19-24), De Jong is silent with respect to a telecentric lens.
Kerner, however, in the same field of endeavor of gemstone inspection, discloses the use of a telecentric lens (20) to send light reflected from a gemstone to an imaging system (22) [0049].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by using a telecentric lens instead of the collimator and fiber optic cable so that only the rays parallel to the optical axis of the imaging system will reach the detector (Kemer [0049]).

Claim 2: De Jong further discloses wherein the camera is positioned at an angle 65 degrees or smaller as measured, relative to the platform surface (50) that supports the gemstone (40) (Col. 7, Lines 15-20).

Claim 3: De Jong, in view of Kemer, discloses the use of a telecentric lens (20) to send light reflected from a gemstone to an imaging system (22) (Kerner [0049]), but is silent with respect to the specific type of telecentric lens used.
Ahner, however, in the same field of endeavor of optical inspection apparatus, discloses wherein a lens coupled to a detector array is a telecentric lens, specifically, a double telecentric lens [0032].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with a double telecentric lens since it is one of a finite number of options for a telecentric lens (e.g. object-space telecentric, image-space telecentric, double telecentric) for the purpose of minimizing the amount of error and distortion with respect to positioning of surface features (Ahner [0032]).

Claim 4: De Jong further discloses wherein the platform (50) is configured to rotate about a rotational axis that is perpendicular to the surface of the platform (50) where the gemstone (40) is supported (Col. 12, Lines 50-56).

Claim 5: De Jong further discloses wherein the angle between the camera and the platform surface (50) is between approximately zero and approximately 45 degrees (Col. 7, Lines 15-20).

Claim 6: De Jong further discloses wherein the platform surface (50) comprises a reflective or a diffuser material (Col. 7, Line 64 - Col. 8, Line 1).

Claim 8: De Jong further discloses wherein the daylight-approximating light source (10) is selected from the group consisting of one or more halogen lamps with a color balancing filter, multiple light emitting diodes arranged in a ring-like structure surrounding the platform surface, fluorescence lamp, Xe lamp, Tungsten lamp, metal halide lamp, laser-induced white light (LDLS), and combinations thereof (Col. 6, Lines 59-63).

Claim 10: De Jong further discloses wherein the platform (50) is made of a material selected from the group consisting of polytetrafluoroethylene (PTFE), Spectralon, barium sulfate, Gold, Magnesium Oxide, and combinations thereof (Col. 7, Line 64 - Col. 8, Line 1).

Claim 11: De Jong further discloses wherein the predetermined angle between the camera and the platform surface (50) is between approximately zero and approximately 45 degrees (Col. 7, Lines 15-20), but is silent with respect to wherein the predetermined angle is between approximately 10 degrees and approximately 35 degrees.
However, Applicant has provided no criticality for this narrower range (or for the wider range). Furthermore, it is well known to optimize a system, such as by determining the optimal angle range to 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus by further limiting the predetermined angle range to approximately 10-35 degrees for the purpose of optimizing the detection of specific angles of light in order to approximate visual analysis methodology (De Jong, Col. 7, Lines 24-29).

Claims 12-14: De Jong further discloses wherein the platform surface (50) comprises a white diffuse reflective material (Col. 7, Line 64 - Col. 8, Line 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong, in view of Kerner as applied to claim 1 above, and further in view of Guthrie et al. (US 2014/0227774, as disclosed in IDS 12/30/2020), hereinafter Guthrie.

Claim 7: De Jong discloses wherein the light source (10) is a daylight-approximating light source (Col. 6, Lines 51-54), but is silent with respect to the light source being a ring light surrounding the platform surface.
Guthrie, however, in the same field of endeavor of image capture and lighting apparatus, discloses the use of a ring light surrounding a platform surface [0025].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s light source to be a ring light for the purpose of assisting in the classification of light that reaches the image-capturing component (Guthrie [0025]), such as between light reflected from the platform surface and light reflected from the gemstone.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong, in view of Kerner as applied to claim 1 above, and further in view of Ninomiya et al. (US 2011/0299063, as disclosed in IDS 12/30/2020), hereinafter Ninomiya.

Claim 9: De Jong discloses wherein the image-capturing component is a light detector (Col. 7, Lines 15-21), but does not explicitly disclose the specific type of detector used.
However, the Examiner takes Official notice that it is well known to use a CCD camera to measure scattered or reflected light, such as when examining gemstones (Ninomiya [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify De Jong’s apparatus with a CCD camera as the light detector for the purpose of accurately recording the pixel-by-pixel intensity of detected light.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896